May 23, 2011 DREYFUS APPRECIATION FUND, INC. Supplement to Prospectus Dated May 1, 2011 The following information supersedes and replaces any contrary information contained in the sections of the fund’s Prospectus entitled "Portfolio Management" and "Management": Mr. Fayez Sarofim is the Chief Executive Officer, Chairman and Chief Investment Officer; Mr. Christopher Sarofim is the Vice Chairman; Mr. Lee is the President; Mr. Jacobe is the Director of Investments and a Senior Vice President; Mr. Sheedy is a Senior Vice President; and Ms. Crain is a Vice President and the Director of Marketing and Client Services. Sarofim & Co. managed approximately $19.5 billion in assets, including investment assets of four other registered investment companies in the aggregate amount of approximately $1.2 billion, as of December 31, 2010. The fund is managed by a team of portfolio managers employed by Sarofim & Co., consisting of Fayez Sarofim, Christopher Sarofim, Gentry Lee, Jeff Jacobe, Charles Sheedy and Catherine Crain. Mr.
